Citation Nr: 0630148	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-24 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether a prior rating decision in January 2000 that assigned 
a single 10 percent rating for tinnitus committed clear and 
unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1959 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision, which determined that a 
January 2000 rating decision had not committed CUE in 
assigning a single 10 percent rating for service-connected 
tinnitus.

The veteran has submitted a statement in which he alleges 
that his tinnitus has worsened so bad that he cannot hear the 
telephone ring.  To the extent that this raises a claim for 
an increased rating for tinnitus on an extraschedular basis 
or perhaps for hearing loss, it is referred to the RO for 
appropriate action.


FINDING OF FACT

Any incorrect application of law or fact has not been 
identified in a January 2000 rating decision that granted 
service connection for tinnitus and assigned an initial 10 
percent disability evaluation.    


CONCLUSION OF LAW

A prior rating decision in January 2000 did not contain CUE 
in not assigning a separate 10 percent evaluation for each 
ear for bilateral tinnitus.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record shows that in April 1999 the veteran 
filed an application for compensation.  Thereafter, a January 
2000 rating decision granted service connection for tinnitus, 
and assigned a 10 percent disability evaluation effective 
April 21, 1999.  In January 2003, the veteran's 
representative contended that the veteran should have been 
assigned separate 10 percent ratings for each ear for 
service-connected tinnitus, and asked VA to institute a 
corrected rating decision with an effective date the same as 
the original one.  

The Board recognizes that a CUE allegation is not a claim or 
application for VA benefits.  Thus, it has been held that the 
Veterans Claims Assistance Act of 2000 does not apply to a 
CUE allegation concerning a VA decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay, 
15 Vet. App. at 178-79, which asserts an incorrect 
application of law or fact, Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  Such an error must have occurred on the 
record "as it existed at the time of the disputed 
adjudication."  Id.   

In effect prior to June 10, 1999, Diagnostic Code 6260 
provided a 10 percent evaluation for tinnitus that was 
persistent, as a symptom of head injury, concussion or 
acoustic trauma.  Effective from June 10, 1999, as amended by 
the Secretary, a 10 percent disability evaluation was 
provided for recurrent tinnitus.  See 64 Fed. Reg. at 25,202; 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

A plain reading of the regulations in effect at the time when 
the veteran filed his original claim, and the RO granted 
service connection for tinnitus, shows that it did not 
specifically provide for a separate 10 percent evaluation for 
each ear for tinnitus.  Thus, no error in an application of 
the law has been identified.  

It is further noted that according to a recent decision from 
the United States Court of Appeals for the Federal Circuit, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
preceding criteria (which are applicable to the veteran's 
claim) are acceptably interpreted as limiting a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.  

Because CUE has not been identified in a prior rating 
decision in January 2000, revision thereof is not warranted.  


ORDER

A prior rating decision in January 2000 was not clearly and 
unmistakably erroneous in assigning a single 10 percent 
rating for service-connected tinnitus.  To this extent, the 
appeal is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


